I cannot lend judicial sanction to the opinion of Mr. Chief Justice FEAD.
That opinion overrules Cowdrey v. Cowdrey, 211 Mich. 305;Hatfield v. Hatfield, 213 Mich. 368; Long v. Long, 217 Mich. 211;  VanderLaan v. VanderLaan, 228 Mich. 52;LeBlanc v. LeBlanc, 228 Mich. 74; Legatski v. Legatski,230 Mich. 186; Radzinski v. Radzinski, 234 Mich. 144;DeViney v. DeViney, 237 Mich. 271; Vardon v. Vardon, 266 Mich. 341, and *Page 607 
many other opinions of this court to the effect that divorces are not a matter of course in this State and, when both spouses are guilty, neither will be whitewashed; nullifies the letter and kills the spirit of the statute, 3 Comp. Laws 1929, § 12732; and destroys the clean hand principle of equity.
The scales of equity cannot be adjusted to measure degrees of culpability between erring spouses.
Chief Justice FEAD has aptly placed the man and I find the woman no whit better. The evidence is convincing that she was infatuated with an automobile salesman who lived across the line in Indiana. She visited him several times and did not return until late at night or early in the morning and, when he was sick, she visited his home until requested by the salesman's son not to come there any more. She accompanied the salesman to Detroit and Pontiac, ostensibly, to look at cars or to get cars and, on one occasion, remained away all night claiming she had left the salesman at Ypsilanti and she had spent the night at the Irish Hills. She admits that she was in a lonely barn lane entrance late at night with the salesman, and her admission was verified by two disinterested witnesses who said that she was sitting in her own car, under the wheel, with the salesman sitting in the car beside her and with his car parked a little farther down the lane toward the barn. This was claimed to be another occasion when he was trying to sell her an automobile. The salesman denied that occurrence.
She was evidently a woman of morbid views. She was 20 years younger than defendant, had been twice married before and defendant brought up and educated three of her children.
The evidence shows that both parties have been guilty of extreme cruelty. *Page 608 
I apply, as this court has always done, the following provision of the statute above mentioned:
"And no divorce shall be decreed in any case where the party complaining shall be guilty of the same crime or misconduct charged against the respondent."
The decree is affirmed. No costs.
NORTH, BUTZEL, and POTTER, JJ., concurred with WIEST, J.